DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.  Clams 1, 12, and 20 have been amended.  Claim 23 has been cancelled.  Claims 1-4, 6, 8-10, 12-16, 18, and 20-22 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

EXAMINER'S AMENDMENT
Claims 1-4, 6, 8-10, 12-16, 18, and 20-22 are allowed subject to the examiner’s amendment described below.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melaina Jobs, Reg. Number 63,148 on May 31, 2022.
The application has been amended as follows:  Please amend claims 12-13 and 20.
12.	(Currently Amended) A point aggregator computer system of a reward point aggregator system for aggregating reward points for a first account and a second account held by a consumer, comprising:
a processor physically configured according to computer-executable instructions;
a memory physically configured to store computer-executable instructions and assist the processor;
an input-output circuit in communication with the processor;
an issuer interface module configured to interface with a first issuer computer system associated with the first account and a second issuer computer system associated with the second account, and to receive reward points associated with each of the first account and the second account 
a display interface module configured to display the reward points associated with each of the first account and the second account of the consumer at a display interface of [[the]] a user computer device, to display at the display interface of the user computer device a display interface tool on a display screen, and to receive from the display interface tool a conversion factor entered by the consumer for [[the]] a first portion of the reward points of the first account and/or the second account, wherein the consumer can increase or decrease the conversion factor; 
a consumer interface module in communication with the display interface module that links the rewards account of the consumer with a rewards account of a second consumer enrolled in the reward point aggregator system, receives a bid from the second consumer to purchase the first portion of the reward points of the first account and/or the second account from the consumer based on the conversion factor entered by the consumer, and to transfer the first portion of the reward points of the first account and/or the second account of the consumer’s reward account to the reward account of the second consumer;
an aggregator module configured to convert a second portion of the reward points associated with the first account and/or the second account into reward money by applying a first conversion factor for the first account and a second conversion factor for the second account and to combine the reward money from the first account and the second account to provide aggregated reward money;
a charity interface module in communication with the aggregator module, the charity module configured to receive a current geographic location of the consumer, to identify one or more charity organizations near the consumer’s current geographic location, to transmit a request to a user computer device of the consumer for a donation, the request having one or more selection options for a consumer to donate all or a portion of the second portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on the display interface of the user computer device, and to receive a selection of the one or more charity organizations and a portion or all of the second portion of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the user computer device; and 
a rewards store module in communication with the charity interface module and the aggregator module, the rewards store module being configured to, in response to the selection of the one or more charity organizations and a portion or all of the second portion of the reward points of the first account and/or the second account to be donated, deduct the portion or all of the second portion of the reward points of the first account and/or the second account to be donated from the first account and the second account, and transmit the reward money associated with the donated rewards points to the one or more charity organizations.

13.	(Currently Amended) The point aggregator computer system of claim 12, further comprising:
a merchant interface module configured to receive products and/or services from merchants desiring to list the products and/or services for sale in the reward point aggregator system;
wherein the display interface module is in communication with the rewards store module and configured to display a populated rewards store to the consumer at the display interface of the user computer device.






20.	(Currently Amended) A computer-implemented method performed by a point aggregator computer system of a reward point aggregator system, comprising:
receiving, via one or more processors, reward points associated with a first account held by a consumer from a first issuer computer system over a network;
receiving, via the one or more processors, reward points associated with a second account held by the consumer from a second issuer computer system over the network;
registering the first account and the second account of the consumer with the reward point aggregator system to enroll the consumer in a rewards account with the reward point aggregator system; 
transmitting, via the one or more processors, the reward points associated with each of the first account and the second account of the consumer to a user computing device for display at a display interface;
displaying, at the display interface via the one or more processors, a display interface tool to the consumer on a display screen; 
receiving, via the one or more processors from the display interface tool displayed on the display screen, an entered conversion factor for a first portion of the reward points of the first account and/or the second account, wherein the consumer can increase or decrease the conversion factor; 
linking, via the one or more processors, the a rewards account of a second consumer enrolled in the reward point aggregator system;  
receiving, via the one or more processors, a bid from the second consumer to purchase the first portion of the reward points of the first account and/or the second account from the consumer based on the conversion factor entered by the consumer;
transferring, via the one or more processors, the first portion of the reward points of the first account and/or the second account of the consumer’s rewards account to the  rewards account of the second consumer;
identifying one or more charity organizations near the consumer’s current geographic location; 
transmitting, via the one or more processors, one or more selection options for a consumer to donate all or a portion of a second portion of the rewards points of the first account and/or the second account to the one or more charity organizations to be displayed on a display interface of the user computer device; 
receiving, via the one or more processors, a selection of the one or more charity organizations and a portion or all of the second portion of the reward points of the first account and/or the second account to be donated to the one or more charity organizations from the display interface of the user computer device; 
in response to the selection of the one or more charity organizations and a portion or all of the second portion of the reward points of the first account and/or the second account to be donated, deducting the portion or all of the second portion of the reward points of the first account and/or the second account to be donated from the first account and the second account; and
transmitting, via the one or more processors, the donated rewards points to the one or more charity organizations.






Paintin et al. US Publication 20100042517 A1 Universal Loyalty Systems and Methods
Paintin discloses various systems and methods for providing universal access to loyalty programs and/or financial accounts. The method includes initializing a universal loyalty program account and financial account device. The method further includes associating loyalty program accounts and/or financial accounts with the universal loyalty program and financial instrument device. The method then accesses at least one of the loyalty program accounts and/or the financial accounts at a customer facing device using the universal loyalty program account and financial account device.

Gupta et al. US Publication 20210150560 A1 Method and System for Loyalty Points Management
Gupta discloses a method and a system for managing loyalty points of a user is provided. A plurality of loyalty accounts of the user are identified. Each of the plurality of loyalty accounts stores a first plurality of loyalty points. A conversion factor is determined for each loyalty account. Based on the conversion factor associated with each loyalty account, the first plurality of loyalty points of the corresponding loyalty account are converted to a second plurality of loyalty points. Further, a centralized account of the user is credited with a third plurality of loyalty points. The third plurality of loyalty points include the second plurality of loyalty points associated with each loyalty account. The credited third plurality of loyalty points are redeemable by the user.





Wescott US Publication 20130179243 A1 Tools for Communicating, and Tools for Configuring and Managing Communicated Data
Wescott discloses a provider interface configured to communicate with at least one provider access device, and a consumer interface configured to communicate with at least one consumer access device. A rewards program engine is configured to communicate with the provider interface to allow a provider to create and manage a rewards program for offering rewards points to consumers as part of a transaction. The rewards program engine presents a template to the provider for creating the rewards program, and the rewards points are available for use in subsequent transactions with the provider. A consumer rewards engine is configured to communicate with the consumer interface to allow a consumer to manage rewards points from one or more providers.

Gupta et al. US Publication 20090150237 A1 Points Based Online Auction
Gupta discloses a point based auction over a computerized network is disclosed wherein providers of products and/or services may bid on an opportunity to sell to a group of consumers who have indicated a desire to purchase such goods and/or services. Consumers may combine one or more loyalty accounts and the system calculates, according to a point to currency conversion, a currency value of a balance of points. The provider is able to see the currency value of the consumer's points, wherein the provider may determine to place a bid in the reverse auction. The system may not provide the consumer with access to the currency value. Both provider and consumer configure, manage, and participate in the auctions over a computerized network such as the internet.




Fowler et al. US Publication 20060064436 A1 Contact Information Marketplace
Fowler discloses a method and system to incentivize provision of contact information. The system includes an interface to receive first contact information pertaining to a first entity. The first contact information is received from a first user and via a communications network at the interface. The system also includes a stored value module that responds to receipt of the first contact information to award a first predetermined value to the first user. The first predetermined value is redeemable for second contact information pertaining to a second entity. The awarding of the first predetermined value to the first user includes adding the first predetermined value to a total stored value for the first user maintained by the contact information computer system.

Tietzen et al. US Publication 20160104187 A1 Systems and Methods for Changing Operation Modes in a Loyalty Program
Tietzen discloses a method for changing operation modes includes receiving disaster information from trending data, a newsfeed, or an alert message; upon detecting at least one redirection trigger from the disaster information, configuring a loyalty system to operate in a redirection mode; receiving or accessing data associated with a transaction between a customer and a merchant; determining, from at least one of customer information and merchant information in the data associated with the transaction, a donation amount and a location associated with the transaction; when the loyalty system is configured to operate in a redirection mode, generating signals to cause accrual of at least a portion of the donation amount to a redirection account based on the location associated with the transaction; and generating signals to cause accrual of any remaining portion of the donation amount to one or more defined donation accounts based on charity catchment area parameters.

Postrel US Publication 20140304056 A1 Method and System for Donating Reward Points to Targeted Charity
Postrel discloses a method and system for making a donation to a third party in which a consumer is shown a video regarding a specified charitable organization on an interactive video terminal while in a captive environment such as on an airplane or cruise ship and then queried if he or she wishes to make a donation to that organization in reward points or miles. The user/donor may then request the donation via the interactive screen as desired.

Urban US Publication 20120271690 A1 Redeeming Affinity Rewards as Contributions
Urban discloses systems, methods and computer program products for facilitating the redemption of affinity reward points as contributions are disclosed. In an aspect, "points" or "miles" created through various existing affinity programs prevalent in the credit card and airline industries can be redeemed as (nonprofit) donations. Typically, such reward, award or bonus "points" or "miles" have been redeemed for free or discounted rewards such as airline tickets, hotel room stays, restaurant vouchers or other goods and services. However, millions of vested affinity points or miles are left unused (i.e., unredeemed). The present invention allows a consumer who holds such points or miles to link to a nonprofit organization allowing excess points to be converted into cash donations to such organizations.





The present invention discloses a computer-implemented method includes receiving reward points associated with a first account and a second account held by a consumer from a first issuer computer system and a second issuer computer system. A first conversion factor is applied to convert the reward points for the first account into reward money, and a second conversion factor is applied to converted the reward points for the second account into reward money. The first conversion factor is received from the first issuer computer system, and the second conversion factor is received from the second issuer computer system. The reward money from the first account and the second account are combined to provide aggregated reward money. The consumer is presented with options for using the combined reward points of the first and second accounts for making purchases, donating to charities, or sharing with other consumers from a single, integrated platform.

Claim 1 is allowed because the best prior art of record Paintin, Gupta, Wescott, Gupta, Fowler, Tietzen, Postrel, and Urban alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
receiving, via the one or more processors, a bid from the second consumer to purchase the first portion of the reward points of the first account and/or the second account of the consumer based on the conversion factor entered by the consumer;

Independent claims 12 and 20 are allowed based on a similar rationale.  Dependent claims 2-4, 6, 8-10, 13-16, 18, and 21-22 are allowable based on the same rationale as the claims from which they depend.

Objection to claim 12 has been withdrawn.
Claims 1-4, 6, 8-10, 12-16, 18, and 20-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, have been withdrawn.

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “However, many consumers do not redeem all of their reward points, and the reward money may be left stagnant and unused. Some consumers may lose track of their reward points, particularly if they participate in numerous reward point programs. In addition, consumers may neglect their reward points when not enough have been accumulated to make a meaningful purchase. Thus, there is a need for improved systems that facilitate reward point tracking and use.” (paragraph 0004), “Embodiments disclosed herein provide a technical solution to the above challenges by providing a single platform through which consumers may track their reward points from multiple accounts, combine their reward points from multiple accounts, and apply their combined reward points for purchases, charity donation, and exchange with other consumers.” (paragraph 0005), and “In one embodiment, the consumer 12 may set a money value to reward point conversion factor for other consumers in the system 10 to bid to purchase the reward points from the consumer 12 (see FIG. 12). For example, if the consumer 12 wishes to clear out reward points, he or she may set a lower money value to reward point conversion factor (e.g., 1 dollar/3 reward points), and if the consumer 12 wishes to profit on reward points, he or she may set a higher money value to reward point conversion factor (e.g., 1 dollar/0.5 reward points).” (paragraph 0041).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Signature Systems LLC Granted United States Patent for Online Reward Point Exchange Method and System with User Bids of Rewards for Purchases of a Product
The reference discloses an online reward exchange system and method of operation, which includes an exchange computer that interoperates via a computer network with user computers, reward point issuer computers, and merchant computers. The merchants' products may be purchased by a user by requesting an issuer(s) to redeem reward points in exchange for payment to the merchant for the product. The exchange computer is the gateway to the system and manages various transactions such as providing online product catalogs to users that list the merchants products, as well as displaying to the user the reward points he has available in his reward programs with the issuers. Once a user selects a desired product the exchange computer can mediate or manage the purchase transaction in which reward points are redeemed by the selected issuer and consideration is conveyed to the merchant in exchange for the merchant providing the product to the user.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/               Primary Examiner, Art Unit 3682